            Case 1:18-cv-02223-GBD-SN Document 146 Filed 05/26/20 Page 1 of 3




JOSEPH M. TERRY
  (202) 434-5320
  jterry@wc.com




                                              May 26, 2020


  Via ECF & Email

  Hon. Sarah Netburn
  U.S. District Court for the Southern District of New York
  Thurgood Marshall United States Courthouse
  40 Foley Square
  New York, NY 10007

             Re:    Rich v. Fox News Network, LLC, Case No. 18-cv-2223

      Dear Judge Netburn:

             Defendant Fox News Network, LLC writes in response to Plaintiffs’ letter of May 22, 2020.

          The documents that Plaintiffs seek to compel consist entirely of attorney-client
  communications between Ed Butowsky and the attorneys representing him in two other lawsuits,
  including one filed by the Plaintiffs’ son, Aaron Rich. Because those documents appeared to be
  inadvertently-produced privileged documents, counsel for Fox News, consistent with our ethical
  obligations, inquired of Mr. Butowsky’s counsel in those matters whether he in fact intended to
  produce the documents as part of a production to Fox News. Counsel for Fox News advised
  Plaintiffs that we were awaiting an answer from Mr. Butowsky’s counsel and would also be willing
  to submit the documents to Your Honor for in camera review and guidance. Three hours later,
  Plaintiffs filed the instant letter motion, which was almost immediately picked up by a legal
  publication under the headline: “Seth Rich’s Family Accuses Fox News of ‘Hiding’ Documents
  and Breaking Federal Law.” 1

         Regardless of Plaintiffs’ motive in rushing to file this letter—or in seeking to compel the
  production of attorney-client documents relating to their son’s litigation—their request is clearly
  meritless. Contrary to Plaintiffs’ assertion that Fox News is attempting to “hide” these documents
  and make “unilateral determinations about Butowsky’s privilege,” Fox News has (1) agreed to


  1
    The headline has since been modified to say that “Seth Rich’s Family Accuses Fox News of
  ‘Hiding’ Documents and Violating Federal Rules.” See https://lawandcrime.com/lawsuit/seth-
  richs-family-accuses-fox-news-of-hiding-documents-and-breaking-federal-law/.
       Case 1:18-cv-02223-GBD-SN Document 146 Filed 05/26/20 Page 2 of 3



May 26, 2020
Page 2

promptly produce all nonprivileged documents (and plans to do so this week) and (2) proposed
submitting the privileged communications for in camera review.

        As Fox News advised Plaintiffs, it has twice contacted Mr. Butowsky’s lawyer and not yet
received his response on how to address the seemingly inadvertent production of privileged
communications. A response from that lawyer could easily resolve this dispute. Plaintiffs have
not explained why they are unwilling to wait for the lawyer’s reply or why they have not
considered contacting him, either directly or on a joint call with Fox News, before rushing to Court.
Equally inexplicable is Plaintiffs’ rejection of Fox News’s offer to submit the documents to this
Court for guidance. It is precisely because Fox News sought to avoid a “unilateral” decision
regarding the privilege, while maintaining its ethical obligations toward what appeared to be
inadvertently produced privileged documents, that Fox News made these offers. See Employers
Ins. Co. of Wausau v. Skinner, No. 07-cv-735, 2008 WL 4283346, at *11 (E.D.N.Y. Sept. 17,
2008) (“It is well-settled that a lawyer who receives materials that on their face appear to be subject
to the attorney-client privilege . . . should refrain from examining the materials, notify the sending
lawyer and abide the instructions of the lawyer who sent them.”); N.Y. Rules of Professional
Conduct 4.4(b). Whether the documents are ultimately produced is irrelevant to Fox News. If Mr.
Butowsky’s counsel informs us that they were produced intentionally, we will promptly produce
them to Plaintiffs.

        Plaintiffs have yet to explain why they believe they are entitled to an opposing party’s
privileged communications with his attorneys. They have no credible argument that the privilege
has been waived. The protective order in this case expressly provides that inadvertent production
of privileged documents does not constitute a waiver. See Am. Protective Order ¶ 6. Moreover,
Mr. Butowsky may wish to assert a different basis, such as the common interest privilege, to argue
that his production to Fox News does not amount to a waiver. Plaintiffs appear to have ignored
Mr. Butowsky’s potential interests entirely, just as they did earlier this month in failing even to
serve Mr. Butowsky—until prompted by undersigned counsel—with a supplemental letter arguing
that his motion to dismiss should be denied.

        Plaintiffs’ suggestion that Fox News has been dilatory in producing the documents it
obtained from Mr. Butowsky is also meritless. As Fox News previously told Plaintiffs and the
Court, these documents came to Fox News with significant production errors—including multiple
different documents produced under the same Bates number. For the mutual benefit of the parties,
Fox News used its own resources to place a second Bates stamp on these documents so they would
have a single, continuous Bates range. It was while Fox News was preparing these documents for
production to Plaintiffs that Fox News noted the inclusion of attorney-client communications. Fox
News promptly alerted the lawyer who had produced these documents on Mr. Butowsky’s behalf,
and then contacted him a second time—most recently on May 14—when it did not receive a
response. Fox News respectfully submits that its efforts to address the significant issues with Mr.
Butowsky’s production have been diligent.

       Plaintiffs’ cries of delay ring particularly hollow given that they have inexplicably failed
to produce documents to Fox News that they obtained through three separate third-party
      Case 1:18-cv-02223-GBD-SN Document 146 Filed 05/26/20 Page 3 of 3



May 26, 2020
Page 3

subpoenas. Plaintiffs informed us on May 5 that they had received these productions, and they
have given no reason for failing to turn them over at this time. One of these productions was from
Aaron Rich, which may very well contain the documents now at issue.

        Fox News respectfully suggests that it would be appropriate to give the lawyer representing
Mr. Butowsky in the Aaron Rich litigation, a solo practitioner, an opportunity to address the
inadvertent production of attorney-client communications before burdening the Court. If the
parties are not able to resolve the issue through this means by June 2—or another date ordered by
the Court—Fox News suggests submitting the documents for in camera review or otherwise
following whatever direction the Court deems appropriate.


                      Sincerely,


                      /s/Joseph M. Terry
                      Counsel for Fox News Network, LLC


Cc:    Counsel of Record and Ed Butowsky
